Exhibit 10.11.5

FOURTH AMENDMENT TO SUBLEASE

THIS FOURTH AMENDMENT TO SUBLEASE (this “Fourth Amendment”) is made and entered
into as of May 21, 2013, by and between LUDLOW TECHNICAL PRODUCTS CORPORATION, a
New York corporation (“Sublandlord”), and SYNACOR, INC., a Delaware corporation
(“Subtenant”).

WITNESSETH:

A. Sublandlord is the tenant under that certain Property Lease dated March 13,
1998, with Waterfront Associates, LLC (“Landlord”), as landlord, covering
Building No. 3, Waterfront Village Center, 40 La Riviere Drive, Buffalo, New
York 14202 (the “Building”), as amended by that certain First Amendment to Lease
dated April 29, 1998, that Second Amendment to Lease dated April 21, 1999, that
Third Amendment to Lease dated July 30, 1999, and that Fourth Amendment to Lease
dated December 30, 2007 (collectively, the Property Lease and amendments thereto
are the “Lease”).

B. Under the terms and conditions of that certain Sublease dated as of March 3,
2006 (the “Original Sublease”), as amended by that certain First Amendment to
Sublease (“First Amendment”) dated September 25, 2006, that certain Second
Amendment to Sublease (“Second Amendment”) dated February 27, 2007, and that
certain Third Amendment to Sublease (“Third Amendment”) dated June 30, 2010
(collectively, the “Sublease”), Subtenant subleased from Sublandlord
approximately 33,711 rentable square feet of space located on the first and
third floors of the Building (the “Existing Premises”), which Existing Premises
is more particularly described in the Sublease as the Premises.

C. Under the terms and conditions of the Sublease, Subtenant desires to sublease
additional space on the first floor of the Building, which additional space
contains approximately 5,061 rentable square feet of space and is more
particularly depicted as “Suite A2” on Exhibit A, attached hereto and
incorporated herein (the “First Floor Adjacent Premises”); and Sublandlord has
agreed to sublease such First Floor Adjacent Premises to Subtenant on the terms
and conditions of the Sublease, as modified herein.

NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant agree as follows:

1. First Floor Adjacent Premises. Conditioned upon receipt by Sublandlord of
Landlord’s written consent executed in substantially the form attached hereto as
Exhibit B, Sublandlord hereby subleases to Subtenant, and Subtenant hereby
subleases from Sublandlord, the First Floor Adjacent Premises on the terms and
conditions of the Sublease, as modified hereby. Accordingly, from and after the
Effective Date (hereinafter defined), the term “Premises” will refer
collectively to the Existing Premises and the First Floor Adjacent Premises; the
Premises will contain approximately 38,772 rentable square feet of space; and
Subtenant’s Share shall be increased to 37.71%, which is the percentage obtained
by dividing the number of rentable square feet in the Premises (38,772) by the
number of rentable square feet in

 

Page 1 of 14



--------------------------------------------------------------------------------

the Building (102,816). Sublandlord and Subtenant stipulate that the number of
rentable square feet in the Existing Premises, the First Floor Adjacent
Premises, and the Building is correct.

2. Term for First Floor Adjacent Premises. The term for the First Floor Adjacent
Premises shall begin on the Effective Date and shall expire on the Expiration
Date as set forth in Section 2.3 of the Original Sublease (i.e., March 31,
2016). As used herein, the “Effective Date” shall mean the earlier of (a) the
date on which Subtenant occupies any portion of the First Floor Adjacent
Premises and begins conducting business therein, or (b) the date on which
Sublandlord delivers to Subtenant possession of the First Floor Adjacent
Premises. Subtenant shall accept possession of the First Floor Adjacent Premises
on the date when Sublandlord tenders possession thereof to Subtenant.

Subtenant shall execute and deliver to Sublandlord, within ten days after
Sublandlord has requested the same, a letter confirming (i) the Effective Date,
and (ii) Subtenant has accepted the First Floor Adjacent Premises.

3. Rent for First Floor Adjacent Premises. The annual fixed rent due under the
Sublease for the First Floor Adjacent Premises shall be $14.00 per rentable
square foot in the First Floor Adjacent Premises, payable in equal monthly
installments of $5,904.50 per month, beginning on the Effective Date. Thus,
commencing on the Effective Date, the total monthly fixed rent due under the
Sublease for the Premises shall be $45,234.00.

4. Security Deposit. Contemporaneously with the execution hereof, and as a
condition to the effectiveness of this Fourth Amendment, Subtenant shall deliver
to Sublandlord an additional $5,904.50 to be held as part of the Security
Deposit under the Sublease. After such additional deposit, the Security Deposit
will total $45,234.00.

5. AS-IS Condition. Subtenant hereby accepts the First Floor Adjacent Premises
in their presently existing “AS-IS” condition. Subtenant acknowledges that (a)
it was given a full opportunity to inspect the First Floor Adjacent Premises;
(b) as of the Effective Date, Subtenant has inspected the First Floor Adjacent
Premises; and (c) neither Sublandlord nor its agents or employees has made any
representations or warranties as to the condition of the First Floor Adjacent
Premises, or the suitability or fitness of the First Floor Adjacent Premises for
the conduct of Subtenant’s business or for any other purpose. Sublandlord has no
obligation to perform any work, alterations, or tenant improvements in the First
Floor Adjacent Premises (including without limitation demolition of any
improvements existing therein or construction of any tenant finish-work or other
improvements therein); and Sublandlord shall not be obligated to reimburse
Subtenant or provide an allowance for any costs related to the demolition or
construction of improvements therein.

6. Alterations. Subtenant shall not without Landlord and Sublandlord’s prior
written consent, which consent shall not be unreasonably withheld, make or
perform any alterations, additions, or improvements to the Premises
(collectively, “Alterations”). Sublandlord hereby acknowledges that Subtenant
intends to remove the demising wall in the First Floor Adjacent Premises in the
location shown on Exhibit A (the “Demising Wall”), and Sublandlord approves such
Alteration. Subtenant shall request Sublandlord’s consent at least thirty (30)
days before the commencement of any construction, and Subtenant shall provide,
in

 

Page 2 of 14



--------------------------------------------------------------------------------

connection with such consent request, plans and specifications for such
Alterations, which plans and specifications are subject to Sublandlord’s
approval, which shall not be unreasonably withheld as set forth above. All
Alterations shall be performed at Subtenant’s expense.

All Alterations performed by or on behalf of Subtenant shall be done in a good
and workmanlike manner by contractors reasonably approved by Sublandlord and in
accordance with Article 8 of the Original Sublease. Subtenant shall, at
Subtenant’s expense, before making any Alterations, (i) obtain all permits and
approvals required by any governmental authority and (upon completion thereof)
certificates of occupancy and any other certificates of final approval thereof,
and shall promptly deliver to Sublandlord copies of such permits and approvals;
and (ii) provide Sublandlord with certificates evidencing appropriate builder’s
risk, liability, and worker’s compensation insurance coverage in commercially
reasonable amounts during the performance of any such Alterations.

Any and all Alterations made by or on behalf of Subtenant in, to or upon the
Premises shall become the property of Sublandlord and shall remain upon and be
surrendered with the Premises unless Sublandlord elects to relinquish
Sublandlord’s right thereto and to have them removed by Subtenant, in which
event the same shall be removed from the Premises by Subtenant prior to the
Expiration Date, at Subtenant’s expense. Nothing in this Section shall be
construed to give Sublandlord title to or to prevent Subtenant’s removal of
trade fixtures or moveable office furniture or equipment, but upon removal of
any of the same or upon removal of other Alterations as may be required by
Sublandlord, Subtenant shall repair any damage to the Building or the Premises
caused by such removal, except structural damage, which, at Sublandlord’s
option, shall be repaired by Sublandlord at Subtenant’s expense. All Alterations
permitted or required to be removed by Subtenant remaining in the Premises after
the end of the Term shall be deemed abandoned and may, at the election of
Sublandlord, either be retained as Sublandlord’s property or removed from the
Premises by Sublandlord.

7. No Early Termination Right. Subtenant hereby acknowledges and agrees that the
early cancellation right set forth in Section 6 of the Third Amendment to
Sublease has expired and is of no further force or effect.

8. Right of First Offer. Subtenant and Sublandlord hereby acknowledge and agree
that the right of first offer set forth in Article 16 of the Original Sublease,
Section 5 of the First Amendment, Section 5 of the Second Amendment, and Section
7 and Exhibit D of the Third Amendment is hereby deleted and has no further
force or effect.

Subject to then-existing renewal or expansion options of other subtenants, and
provided no default by Subtenant exists, Sublandlord shall, before offering the
same to any party (other than the then-current subtenant therein), first offer
to lease to Subtenant (i) the space commonly known as Suite 150, which space
contains approximately 6,284 square feet of space, is located on the first floor
of the Building, and is shown on Exhibit E, and (ii) the space commonly known as
Suite 200, which space contains approximately 33,237 square feet of space, is
located on the second floor of the Building, and is shown on Exhibit E (each, an
“Offer Space”) in an “AS-IS” condition; such offer shall be in writing and
specify the lease terms for the Offer Space, including the rent to be paid for
the Offer Space and the date on which the Offer Space shall be included in the
Premises (the “Offer Notice”). Sublandlord shall use good faith in determining

 

Page 3 of 14



--------------------------------------------------------------------------------

the rent amount for the Offer Space. The Offer Notice shall be substantially
similar to the Offer Notice attached to the Original Sublease as Exhibit E.
Subtenant shall notify Sublandlord in writing whether Subtenant elects to lease
the entire Offer Space on the terms set forth in the Offer Notice, within ten
(10) days after Sublandlord delivers to Subtenant the Offer Notice. If Subtenant
timely elects to lease the Offer Space, then Sublandlord and Subtenant shall
execute an amendment to this Sublease, effective as of the date the Offer Space
is to be included in the Premises, on the terms set forth in the Offer Notice
and, to the extent not inconsistent with the Offer Notice terms, the terms of
the Sublease; however, Subtenant shall accept the Offer Space in an “AS-IS”
condition. Notwithstanding the foregoing, if before Sublandlord’s delivery to
Subtenant of the Offer Notice, Sublandlord has received an offer to lease all or
part of the Offer Space from a third party (a “Third Party Offer”) and such
Third Party Offer includes space in excess of the Offer Space, Subtenant must
exercise its rights hereunder, if at all, as to all of the space contained in
the Third Party Offer.

If Subtenant fails or is unable to timely exercise its right hereunder, then
such right shall lapse, time being of the essence with respect to the exercise
thereof (it being understood that Subtenant’s right of first offer hereunder is
a one-time right only with respect to each Offer Space), and Sublandlord may
lease all or a portion of the Offer Space to third parties on such terms as
Sublandlord may elect. Subtenant may not exercise its rights under this Section
8 if a default exists or Subtenant is not then occupying the entire
Premises. For purposes hereof, if an Offer Notice is delivered for less than all
of the Offer Space but such notice provides for an expansion, right of first
refusal, or other preferential right to lease some of the remaining portion of
the Offer Space, then such remaining portion of the Offer Space shall thereafter
be excluded from the provisions of this Sublease. In no event shall Sublandlord
be obligated to pay a commission with respect to any space leased by Subtenant
under this Section 8, and Subtenant and Sublandlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through, or under the indemnifying party.

Subtenant’s rights under this Section 8 shall terminate if(a) this Sublease or
Subtenant’s right to possession of the Premises is terminated, (b) Subtenant
assigns any of its interest in this Sublease or sublets any portion of the
Premises, or (c) less than two full calendar years remain in the initial Term of
this Sublease.

9. Parking. Section 5.6 of the Original Sublease, Section 7 of the Second
Amendment, and Section 8 of the Third Amendment are hereby deleted and replaced
with the following:

 

  a.

Subtenant shall have the non-exclusive right, together with the other tenants
and occupants of the Building and other buildings comprising Waterfront Village
Center and their employees, agents, licensees, and invitees, to use the parking
areas servicing the Building as reasonably designated by Sublandlord (the
“Parking Facilities”) for the purpose of vehicular parking for Subtenant’s
Representatives, all without additional charge; provided, however, that
Subtenant’s Representatives shall not occupy more than an aggregate of one
hundred and fifty five (155) parking spaces at any time, or four spaces per
1,000 rentable square feet included in the Premises, whichever

 

Page 4 of 14



--------------------------------------------------------------------------------

  is less, subject to the next paragraph. Subtenant shall not use more than the
number of parking spaces set forth in this Section 9. If, for any reason,
Sublandlord is unable to provide all or any portion of the parking spaces to
which Subtenant is entitled under this Section 9, then Subtenant shall have no
claims against Sublandlord because of Sublandlord’s failure or inability to
provide Subtenant with such parking spaces. Sublandlord shall not be responsible
for enforcing Subtenant’s parking rights against any third parties. The parking
spaces described in this Section 9 shall be provided on an unreserved,
“first-come, first-served” basis. Sublandlord shall not be liable to Subtenant,
nor shall this Sublease be affected, if any parking is impaired by any law.
Subtenant’s use of the Parking Facilities shall be at Subtenant’s sole risk, and
Sublandlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Facilities or
otherwise in connection with any use of the Parking Facilities by Subtenant’s
Representatives.

 

  b. Notwithstanding the foregoing, as long as Subtenant is not in default past
any applicable cure period and Subtenant is occupying, subleasing, and using the
entire Premises as described in this Fourth Amendment, Subtenant shall have the
non-exclusive right, together with the other tenants and occupants of the
Building and other buildings comprising Waterfront Village Center and their
employees, agents, licensees, and invitees, to use an additional seventy (70)
parking spaces in the Parking Facilities (i.e., a total of two hundred and
twenty five (225) parking spaces). In addition to any rights or remedies
available to Sublandlord in the event of a default under the Sublease,
Sublandlord shall have the right to cancel this right of Subtenant to use the
additional seventy (70) parking spaces and/or remove any such excess vehicles
from the Parking Facilities.

 

  c. Subtenant shall cause Subtenant’s Representatives to comply with all
reasonable rules and regulations that Sublandlord and/or Landlord may promulgate
with respect to parking in the parking areas, including without limitation, a
system of stickers, access cards or other system intended to regulate and
control access to such parking areas, or otherwise for the orderly operation and
use of the Parking Facilities. Sublandlord may, in its discretion, allocate and
assign parking passes among Subtenant and the other tenants in the Building. If
Sublandlord designates Subtenant parking areas, then Subtenant shall cause all
Subtenant Representatives to park their vehicles only in such designated parking
areas. Subtenant shall furnish Sublandlord, upon request, with the current
license numbers of all vehicles owned or used by Subtenant Representatives and
Subtenant thereafter shall notify Sublandlord of any changes in such numbers
within 5 days after the occurrence thereof.

 

  d.

If, as calculated on a monthly basis, Subtenant or Subtenant’s Representatives
uses more than an average of two hundred thirty (230) parking spaces per
business day (the “Material Parking Standard”), then Subtenant shall forthwith
on demand pay to Sublandlord, as additional rent, the sum of one

 

Page 5 of 14



--------------------------------------------------------------------------------

  hundred dollars ($100) per car (the “Parking Payment”) over the Material
Parking Standard based on the monthly average. Notwithstanding the foregoing
sentence, at the time Sublandlord makes demand for the Parking Payment,
Sublandlord shall provide Subtenant with documentation of how the monthly
average was calculated. Notwithstanding anything herein to the contrary, the
parties acknowledge that this Section 9(d) is for the purpose of establishing a
material standard for the parking for purposes of the remedies set forth in this
Section 9(d) and shall not be deemed as a right for Subtenant to use more than
the parking spaces granted to Subtenant under Sections 9(a) and 9(b) above. If
Subtenant exceeds the Material Parking Standard more than four (4) times during
a twelve (12) month period, then Subtenant shall forfeit the right to use the
additional seventy (70) parking spaces referenced in this Section 9 at
subparagraph (b).

 

  e. Subtenant’s parking rights under the Sublease are solely for the benefit of
Subtenant’s Representatives and such rights cannot be transferred.

10. Janitorial. Subtenant shall comply with the janitorial specifications for
the Building attached as Exhibit C and such other reasonable specifications (or
modifications thereto) adopted by Landlord from time to time. Without limitation
of the foregoing, Subtenant agrees to clean all carpeting and flooring in the
Premises as spills and/or stains occur; and to steam clean and shampoo all
carpeting in the Premises at least one time each year.

11. Rules and Regulations. Subtenant and Subtenant’s Representatives will fully
and promptly comply with all rules and regulations of the Building and related
facilities, which rules and regulations are attached hereto as Exhibit D.
Landlord and Sublandlord shall at all times have the right to change such rules
and regulations and/or Building services or to promulgate other reasonable rules
and regulations and/or Building services in such manner as may be deemed
advisable for safety, care, or cleanliness of the Building and related
facilities or premises, and for preservation of good order therein, all of which
rules and regulations and/or Building services, changes, and amendments will be
forwarded to Subtenant in writing and shall be carried out and observed by
Subtenant. Subtenant shall further be responsible for the compliance with such
rules and regulations and/or Building services by Subtenant’s Representatives.

12. Landlord Consent. Sublandlord’s execution of this Fourth Amendment and the
effectiveness of this Fourth Amendment are conditioned upon receipt by
Sublandlord of Landlord’s written consent executed in substantially the form
attached hereto as Exhibit B (“Landlord’s Consent”).

13. Brokerage. Sublandlord and Subtenant each warrant to the other that it has
not dealt with any broker or agent in connection with the negotiation or
execution of this Fourth Amendment other than CBRE. Subtenant shall
indemnify Sublandlord against all costs, expenses, attorneys’ fees, and other
liability for commissions or other compensation claimed by any other broker or
agent claiming the same by, through, or under Subtenant. Sublandlord shall
indemnify Subtenant against all costs, expenses, attorneys’ fees,
and other liability for

 

Page 6 of 14



--------------------------------------------------------------------------------

commissions or other compensation claimed by any other broker or agent claiming
the same by, through, or under Sublandlord.

14. Ratification. Subtenant hereby ratifies and confirms its obligations under
the Sublease, and represents and warrants to Sublandlord that it has no defenses
thereto. Additionally, Subtenant further confirms and ratifies that, as of the
date hereof, (a) the Sublease is and remains in good standing and in full force
and effect, and (b) Subtenant has no claims, counterclaims, set-offs or defenses
against Sublandlord arising out of the Sublease or in any way relating thereto
or arising out of any other transaction between Sublandlord and Subtenant
including but not limited to any claims made in letters from Subtenant’s
attorney to Sublandlord dated December 10, 2012, December 17, 2012, and December
17, 2012. Sublandlord hereby ratifies and confirms its obligations under the
Sublease, and represents and warrants to Subtenant that it has no defenses
thereto. Additionally, Sublandlord further confirms and ratifies that, as of the
date hereof, (a) the Sublease is and remains in good standing and in full force
and effect, and (b) Sublandlord has no claims, counterclaims, set-offs or
defenses against Subtenant arising out of the Sublease or in any way relating
thereto or arising out of any other transaction between Sublandlord and
Subtenant, including but not limited to any claims made in Sublandlord’s
November 30, 2012 Default Letter.

15. Binding Effect; Governing Law; Recitals. Except as modified hereby, the
Sublease shall remain in full effect, and the Sublease and this Fourth Amendment
shall be binding upon Sublandlord and Subtenant and their respective successors
and assigns. If any inconsistency exists or arises between the terms of this
Fourth Amendment and the terms of the Sublease, the terms of this Fourth
Amendment shall prevail. This Fourth Amendment shall be governed by the laws of
the State of New York. The recitals at the beginning of this Fourth Amendment
are hereby incorporated as if fully set forth herein. Capitalized terms used
herein but not defined shall have the meaning given such terms under the
Sublease.

16. Counterparts. This Fourth Amendment may be executed in multiple
counterparts, each of which shall constitute an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. If any
signature to this Fourth Amendment is delivered by facsimile transmission or by
e-mail delivery of a portable document format (.pdf or similar format) data
file, then such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. This Fourth Amendment shall become effective when both Sublandlord and
Subtenant have received a counterpart hereof signed by the other, subject to
receipt of Landlord’s Consent.

[REMAINDER OF PAGE INTENTIONALLY BLANK;

SIGNATURES APPEAR ON NEXT TWO PAGES]

 

Page 7 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Sublandlord has duly executed this Fourth Amendment as of the
day and year first above written.

 

SUBLANDLORD: LUDLOW TECHNICAL PRODUCTS CORPORATION By:  

/s/ David Colleran

Name:

 

David Colleran

Title:  

VP and Asst. Secretary

 

COMMONWEALTH OF MASSACHUSETTS           )             )   ss. COUNTY OF BRISTOL
          )  

On the 21st day of May, 2013, before me, the undersigned, a Notary Public in and
for said Commonwealth of Massachusetts, personally appeared David Colleran,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the entity upon
behalf of whom the individual acted, executed the instrument, and that such
individual made such appearance before the undersigned in Bristol County,
Massachusetts.

 

 

/s/ Kerri Joyce

  Notary Public [SEAL]   My Commission Expires: 12/12/2019 LOGO
[g127163ex10115_pg08c.jpg]  

 

Page 8 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF Subtenant has duly executed this Fourth Amendment as of the
day and year first above written.

 

SUBTENANT:

SYNACOR, INC.

By:

 

/s/ William J. Stuart

Name:

 

William J. Stuart

Title:

 

Chief Financial Officer

 

State OF New York   )     )   ss. COUNTY OF Erie   )  

On the 9 day of May, 2013, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared William J. Stuart, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the entity upon behalf of whom the individual
acted, executed the instrument, and that such individual made such appearance
before the undersigned in Erie County, New York.

 

 

/s/ Carolyn Ann Forbes

  Notary Public [SEAL]   My Commission Expires: 4/18/2015

 

CAROLYN ANN FORBES

  NOTARY PUBLIC-STATE OF NEW YORK   No. 01F06239156   Qualified in Erie County  
My Commission Expires April 18, 2015  

 

Page 9 of 14



--------------------------------------------------------------------------------

EXHIBIT A

First Floor Adjacent Premises

[See Attached]



--------------------------------------------------------------------------------

Exhibit A

 

LOGO [g127163ex10115_pg11.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

Landlord Consent to Fourth Amendment (Synacor)

Waterfront Associates, LLC, as successor by conversion to Waterfront Associates
(“Landlord”), is the landlord under the Property Lease dated March 13, 1998,
with Ludlow Technical Products Corporation, formerly known as Graphic Controls
Corporation (“Sublandlord”), as tenant, for that certain building containing
approximately 102,816 rentable square feet of space and commonly known as
Building No.3 Waterfront Village Center, 40 La Riviere Drive, Buffalo, New York
14202 (the “Building”), which Property Lease was amended by that certain First
Amendment to Lease dated April 29, 1998, that Second Amendment to Lease dated
April 21, 1999, that Third Amendment to Lease dated July 30, 1999, and that
Fourth Amendment to Lease dated December 30, 2007 (as amended, the “Lease”).

Under that certain Sublease dated as of March 3, 2006, as amended by that First
Amendment to Sublease dated September 25, 2006 that Second Amendment to Sublease
dated February 27, 2007, and that Third Amendment to Sublease dated June 30,
2010 (collectively, the “Sublease”) by and between Sublandlord and Synacor,
Inc., a Delaware corporation, as subtenant (“Subtenant”), Subtenant subleases a
portion of the Building, which portion contains approximately 33,711 rentable
square feet of space, is located on the first and third floors of the Building,
and is defined as the “Premises” in the Sublease.

Subtenant and Sublandlord have now entered into that certain Fourth Amendment to
Sublease dated as of             , 2013 (the “Fourth Amendment”). A copy of the
Fourth Amendment is attached to this Landlord Consent. Under the Fourth
Amendment, Subtenant is subleasing an additional 5,061 rentable square feet of
space located on the first floor of the Building (the “First Floor Adjacent
Premises”), which First Floor Adjacent Premises is more particularly described
in the Fourth Amendment.

Landlord hereby acknowledges and agrees that it has received and reviewed a copy
of the Fourth Amendment. After review, Landlord consents to the provisions of
the enclosed Fourth Amendment. Further, Landlord hereby waives any rights
Landlord or its designee may have under Section 14.05 of the Lease to terminate
the Lease with respect to the First Floor Adjacent Premises, to sublease the
First Floor Adjacent Premises, or to otherwise recapture the First Floor
Adjacent Premises. This Landlord Consent shall not be deemed to constitute
consent by the undersigned to any subletting other than that described in the
Fourth Amendment.

 

Landlord: Waterfront Associates, LLC

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 



--------------------------------------------------------------------------------

EXHIBIT C

Janitorial Specifications

[See Attached]



--------------------------------------------------------------------------------

DESCRIPTION

   LOGO [g127163ex10115_pg14a.jpg]    LOGO [g127163ex10115_pg14b.jpg]    LOGO
[g127163ex10115_pg14c.jpg]    LOGO [g127163ex10115_pg14d.jpg]    LOGO
[g127163ex10115_pg14e.jpg]    OTHER

II. OFFICE AREAS

                    A.   General Cleaning Duties                      

1.

  Empty all trash receptacles, recycling containers and ash trays. Keep
trash/recyclables separated.    X                   

2.

  Wash, clean and disinfect trash receptacles.                   As needed.    
3.   Replace plastic trash receptacle liners.                   As needed.    

4.

  Dust cleared work surfaces.    X                   

5.

  Dust all cleared flat surfaces such as file cabinets, partition tops, coffee
tables, reception desks, etc.    X                   

6.

  Spot clean glass office fronts.    X                   

7.

  Thoroughly clean glass office fronts and interior glass within tenant space
six times per year.                   Jan., March, May,
July, Sept., Nov.    

8.

  Dust cleared window sills, frames and mullions.       X                

9.

  Dust woodwork or mullions on glass office fronts.       X                

10.

  Sweep/dust mop tile floors and spot clean spills.    X                   

11.

  Damp mop tile floors.       X             3 times per week    

12.

  Spray buff VCT floors.       X                

13.

  Vacuum entire office.    X                   

14.

  Edge vacuuming.          X             

15.

  Clean base.             X       As needed.    

16.

  Strip and seal VCT floors (not inc. in base price/sq ft).             X      
Jan., Apr., July, Oct.    

17.

  Spot clean carpet.                   Immediately.    

18.

  Remove finger marks from door frames, wood work and doors.    X               
   

19.

  Clean countertops, sinks, fountains, tables, etc., in kitchenette areas.    X
                  

20.

  Dust blinds.          X             

21.

  Vacuum upholstered chairs not less than twice per year.                  
January & July    

22.

  Clean supply diffusers and return grilles twice per year.                  
September & March    

23.

  Shampoo and extract carpet (not inc. in base price/sq ft).                X   
May    

24.

  High dust walls, ceilings, fixtures, sills, mullions, frames, and artwork.   
      X             

25.

  Clean interior side of exterior glass.                X    October



--------------------------------------------------------------------------------

EXHIBIT D

Building Rules and Regulations

[See Attached]



--------------------------------------------------------------------------------

1. The sidewalks, entrances, passages, elevators, vestibules, stairways, or
halls shall not be obstructed, or encumbered or used for any purpose other than
ingress and egress.

2. Except as may be permitted under paragraph 20..21 of this Lease, no sign,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by Tenant that is visible from the outside of the Premises (the
Premises are also sometimes called the “Building” in these Rules and
Regulations), without the prior written consent of Landlord, which consent will
not be unreasonably withheld. Except as set forth in paragraph 20.21 of this
Lease, Landlord reserves the right to name the Building, to change the name or
street address of the Building and to install and maintain a sign or signs on
the exterior or interior of the Building.

3. No awnings or other projections shall be attached to the outside of the
Building without the prior written consent of Landlord. No curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with
any window or door of the Premises without the prior written consent of
Landlord, which consent will not be unreasonably withheld.

4. The floors and windows that receive or admit light into passageways, or into
any place in the Building, shall not be covered or obstructed. The water
closets, drinking fountains, plumbing, heating, lighting, and other fixtures and
apparatus shall not be used for any other purpose other than those for which
they were installed and intended, and no sweepings, rubbish, rags, ashes, or
other unsuitable substances shall be thrown into any water closet, drinking
fountain, lavatory or drain. Any damage resulting to any such apparatus from
misuse shall be borne by Tenant.

5. Tenant shall not cut, mark upon, paint, drill into, insert nails, hook or
screw into, affix to, or in any way deface the walls, ceilings, partitions, or
floors, inside or outside of the Building, except as permitted under the terms
of Tenant’s Lease.

6. No animals of any kind shall be kept in or about the Building, except seeing
eye dogs.

7. No bicycles or vehicles of any kind shall be brought in or about the Building
except in those areas designated by Landlord for use by Tenant for the parking
of such bicycles or vehicles.

8. Landlord shall have the right to prohibit any advertisement or public
notification by Tenant which in the opinion of Landlord tends to impair the
reputation of the Building or its desirability as a building for offices, or for
professional or other businesses; and upon written notice from Landlord, Tenant
shall refrain from and discontinue such advertising.

9. Tenant shall not use any method of heating, cooling, ventilating, or
humidifying the Premises other than that provided by Landlord without special
agreement with Landlord, which Landlord shall be reasonable in providing.

10. No cooking or food preparation of any nature (except for vending and coffee
machines) shall be done or permitted by Tenant except in the cafeteria area
described in paragraph 2.02 of this Lease.

11. Tenant shall not use or permit to be used any portion or portions of the
Premises for the purpose of lodging or sleeping therein.



--------------------------------------------------------------------------------

12. Tenant shall not make nor permit any noises or cause any unusual or
objectionable odors to be produced upon or permeate from the Premises or the
Building, or defile the elevators, or other parts or equipment of the Building.

13. Tenant shall, upon termination of Tenant’s Lease, return to Landlord all
keys and all duplicates thereof to the Premises and to other rooms or parts of
the Building to which Tenant has been furnished access or possesses a key, card
or other device. Landlord reserves the right to constantly have pass keys to the
Premises, excluding any secured areas of Tenant.

14. Landlord shall in all cases have the exclusive right to prescribe the weight
limit, position, and kind and method of floor protection, of safes and of other
heavy objects or material proposed to be brought into the Building by Tenant.
All damages done to the Building, Premises or plaza, by taking in or out a safe
or other heavy or bulky object, or during the time it is in or on the Premises,
shall be made good and paid by Tenant. Tenant is required to notify Landlord
when safes, furniture or like property are to be taken into or out of the
Building and no such moving shall be done excepting under the supervision of
Landlord.

15. Tenant shall not use or keep in the Building any kerosene, gasoline,
camphene, burning fluid, or other illuminating or inflammable substances or
materials, excluding vehicles stored in their designated areas, except with the
written prior consent of Landlord.

16. Tenant shall promptly notify Landlord in writing of any accident to or
defect in water pipes, gas pipes, steam pipes, electrical wires, and in and to
any plumbing, heating, lighting, building enclosure, or other fixtures in or
about the Premises, and of any damage to or defect in any part of the Premises.

17. There shall not be used in any space, or in the public halls of the
Building, either by Tenant or by jobbers or others in the delivery or receipt of
merchandise, hand trucks or other means of transporting goods, except those
equipped with rubber tires and side guards.

18. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent same.

19. Landlord reserves the right, at any time in the event of an emergency, or
otherwise at reasonable times, to take any and all measures including
inspections, repairs, alterations, additions and improvements to the Building as
may be necessary or desirable for the safety, protection or preservation of the
Building or Landlord’s interests, or as may be necessary or desirable in the
operation or improvement of the Building or in order to comply with all laws,
orders and requirements of governmental or other authority.

20. Landlord reserves the right to amend or rescind any of these rules, and to
make other and further rules and regulations as in its judgment may from time to
time be needed for the safety, care and cleanliness of the Building, and for the
preservation of good order therein, and for the protection of Landlord, such
other rules not being inconsistent with the proper and rightful enjoyment by
Tenant of the Premises, and shall not be effective until provided to Tenant in
writing.

21. Landlord shall use reasonable efforts to cause any affiliate of Landlord to
uniformly impose and enforce the foregoing rules and regulations upon all
tenants of other buildings at Waterfront Village Center owned by any affiliate
of Landlord (with appropriate modifications thereto for tenants such as a
delicatessen).



--------------------------------------------------------------------------------

EXHIBIT E

Offer Space

[See Attached]



--------------------------------------------------------------------------------

Exhibit E

(Page 1 of 2)

 

LOGO [g127163ex10115_pg19.jpg]



--------------------------------------------------------------------------------

Exhibit E

(Page 2 of 2)

 

Offer Space: Suite 200, which space contains approximately 33,237 square feet of
space and is located on the second floor of the Building